—Writ of habeas corpus in the nature of an application for bail reduction upon Kings County Indictment No. 12205/94.
Adjudged that the writ is dismissed, without costs or disbursements.
We previously held that the determination of the Supreme Court, Kings County, fixing bail at $100,000, was not an improvident exercise of discretion and did not violate " 'constitutional or statutory standards’ ” (People ex rel. Murphy v Warden, 210 AD2d 190, citing People ex rel. Klein v Krueger, 25 NY2d 497, 499; see, People ex rel. Rosenthal v Wolfson, 48 NY2d 230). The alleged new circumstances set forth in this successive application for a writ of habeas corpus do not warrant a different result. Bracken, J. P., Rosenblatt, O’Brien and Hart, JJ., concur.